      Case: 1:19-cv-06702 Document #: 1 Filed: 10/09/19 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Jason Kuhlmann,                            )
                                           )
                                           )
                         Plaintiff,        )
                                           )
                  -vs-                     )   No. 19-cv-
                                           )
Thomas Dart, Sheriff of Cook County        )
and Cook County, Illinois,                 )
                                           )
                                           )
                         Defendants.       )
                                           )

                                       COMPLAINT

       Plaintiff Jason Kuhlmann, by counsel, alleges as follows:

       1.    This is a civil action arising under 42 U.S.C. §1983. The jurisdiction of this

Court is conferred by 28 U.S.C. § 1343.

       2.    Plaintiff Jason Kuhlmann was an inmate at the Cook County Jail assigned

booking number 20190730139. From July 30, 2019 until approximately September 27,

2019, the plaintiff was incarcerated at the jail.

       3.    Defendant Sheriff of Cook County is sued in his official capacity.

       4.    Under Illinois law, the Cook County Sheriff operates the Cook County Jail.

       5.    Defendants Sheriff of Cook County and Cook County are responsible for

the medical needs of detainees at the Cook County Jail.

       6.    Defendant Cook County controls the budget for the Cook County Jail,

provides dental services for persons in the custody of the Jail, and is a necessary party

to this action.
      Case: 1:19-cv-06702 Document #: 1 Filed: 10/09/19 Page 2 of 5 PageID #:1




       7.    Inmates at the jail are instructed to submit a health service request form to

seek treatment for any dental ailment. The nursing staff at the jail is delegated the

responsibility to collect all health service request forms.

       8.    In Division 6, the nursing staff conducts a paper triage of all health service

request forms. In Division 6, all health service request forms seeking dental care are

referred to the Division 6 dental clinic. The dental assistant assigned to the Division 6

dental clinic is responsible for scheduling all dental appointments.

       9.    After entering the jail, the plaintiff began submitting health service request

forms seeking treatment for serious dental pain. One form was submitted on August 27,

2019 while the plaintiff was detained in Division 6:




       10.   This form was collected by the nursing staff on August 28, 2019 and

referred to the Division 6 dental clinic the same day. Based on the content of the form,

the plaintiff was scheduled for a dental appointment on September 23, 2019.

       11.   After completing this health service request form, the plaintiff continued to

experience severe pain and intense swelling. The plaintiff continued to request jail

treatment for severe pain.

                                             -2-
      Case: 1:19-cv-06702 Document #: 1 Filed: 10/09/19 Page 3 of 5 PageID #:1




       12.   On September 7, 2019, the plaintiff was evaluated by RN Jeelan

Muhammad for severe facial swelling in Division 6. The plaintiff was eventually

transferred the same day to Stroger Hospital and diagnosed with vestibular abscess in

right maxilla. An incision was made in the area of tooth #6 and the plaintiff was informed

to return to Stroger within two days for removal of the drain and dental extractions.

       13.   During the week of September 9, 2019, the plaintiff was not scheduled and

transported to Stroger Hospital for treatment.

       14.   Sometime after September 15, 2019, the plaintiff was evaluated by a jail

dentist, the drain was removed, and at least one tooth was extracted.

       15.   The plaintiff suffered excruciating pain while waiting for treatment.

       16.   There are six dental clinics at the Cook County Jail. Defendants are aware

from Smentek v. Sheriff of Cook County, 09-cv-529, that seven dentists are necessary

to adequately staff the jail’s dental clinics.

       17.   Since at least July 3, 2018, defendants have been on notice that the jail is

not adequately staffed with dentists to treat urgent dental complaints. On this date Dr.

Fauzia Khan, a dentist assigned to the jail, e-mailed Dr. Jorelle Alexander, the Director

of Oral Health for Cook County, “If there is a huge demand for care here in Div 8 with

only 1 dr and 1 asst and scheduled allotted days for the divisions; then realistically, how

can the standard of care be provided in a timely manner ?? It’s impossible.”

       18.   After Dr. Khan sent this e-mail, two dentists have stopped working at the jail

leaving the Division 6 and Division 5 dental clinics without an assigned dentist.

       19.   In addition to gross deficiencies in staffing, at all times relevant there have

been systemic deficiencies with the scheduling of inmates for dental appointments that

                                                 -3-
      Case: 1:19-cv-06702 Document #: 1 Filed: 10/09/19 Page 4 of 5 PageID #:1




render dental treatment constitutionally inadequate for all inmates with serious dental

ailments. Each clinic’s dental assistant has complete responsibility to schedule patients

for treatment. The dental assistants have no oversight by the clinic’s assigned dentist.

Routinely, the dental assistants refuse to schedule patients, tell the correctional staff not

to bring patients to the clinic, and dictate to the dentist which patients will be treated. It

is documented that dental assistants are verbally abusive to staff at the jail and even

threaten dentists with physical force.

       20.   Since at least July 27, 2017, defendants have been on notice the

scheduling practices, particularly delegating scheduling decisions to dental assistants,

are a barrier to timely care. In an e-mail, Dr. Fauzia Khan acknowledged to Dr. Jorelle

Alexander that dental assistants control scheduling, explaining that she has “never ever

interfered or given input with scheduling requests. I was told that the assistants had full

autonomy over the scheduling and I went along with it.”

       21.   Defendants Dart and Cook County are aware that hundreds of patients at

the jail suffer gratuitous dental pain because there are insufficient dentists to treat the

demand and because of the policy to delegate scheduling responsibility to the dental

assistant.

       22.   As a direct and proximate result of defendants’ failure to correct this

obvious defect in the policy of scheduling patients for dental care and the inadequate

staffing, plaintiff experienced gratuitous pain and incurred personal injuries and was

deprived of rights secured by the Fourth and Fourteenth Amendments to the

Constitution of the United States.

       23.   Plaintiff demands trial by jury on his claim for damages.

                                             -4-
     Case: 1:19-cv-06702 Document #: 1 Filed: 10/09/19 Page 5 of 5 PageID #:1




      It is therefore respectfully requested that the Court award appropriate

compensatory damages against defendants and that the costs of this action, including

attorney’s fees, be taxed against Cook County.

                                    /s/ Patrick W. Morrissey
                                        ARDC No. 6309730
                                        Thomas G. Morrissey, Ltd.
                                        10150 S. Western Ave., Ste. Rear
                                        Chicago, Illinois 60643
                                        patrickmorrissey1920@gmail.com
                                        (773) 233-7900




                                           -5-
